Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restriction


Claims 18-21, 23-29, 31-33, and 35-43 are withdrawn from further consideration pursuant to 37 CRF 1,142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant's election without traverse claims 1 through 17.  Claims 1-21, 23-29, 31-33, and 35-43 are pending.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-17 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Munusamy (Munusamy, U. S. Publication No. 20180040229) in view of Jones (Jones et al., U. S. Publication No. 20080309457).         Regarding claim 1,  Munusamy discloses a low energy electronic device for communicating identifying information to a nearby portable electronic device (e.g., Fig. 1-2, prg. [0019], lines 1-11, [0025], lines 1-11,the low energy device (20) communicating with cellular phone(42) or portable electronic device),  the low energy electronic device comprising: a transceiver operable to transmit and receive signals (e.g., Fig. 1-2, prg. [0021]-[0022], [0025], lines 1-11, the low energy device transceiver for receiving and transmitting); a processing unit in communication with the transceiver (e.g., Fig. 1-2, prg. [0021]-[0022], [0025], lines 1-11, transceiver and processor communications), the processing unit being operable to: switch the transceiver into a one-way communication mode (e.g., prg. [0022], lines ), wherein the transceiver transmits a generic wake-up signal comprising a universal unique identifier (UUID) a generic wake-up identifier for a first time period (e.g., prg. [0022], lines , [0023], lines ), and transmits a user identifier signal comprising the UUID and a user identifier associated with a user of object for a second time period after the first time period has elapsed; switch the transceiver into a two-way communication mode after the second time period has elapsed to facilitate receipt of an incoming confirmation signal (e.g., prg. [0020] ).      Although, Munusamy does not explicitly discloses the feature of switching the transceiver into a two-way communication mode after the second time period has elapsed, however, this feature shall be contained in the BTLE Rx/Tx device of Munusamy because, it’s part of Bluetooth standards to wait for an Acknowledgement after transmitting a packet (e.g., end of prg. [0020], and [0032]), implicitly shows the confirmation to the user that the alert message has been properly broadcasted to the network implying that said device has received a confirmation signal after the transmission step, and further, for clarification, a secondary reference, in related art dealing with short range (one-way/two-way) communications transmission (e.g., Fig. 1, prg. [0012], lines 1-4, [0018], lines 1-21), Jones teaches transmission switching into two-way communication modes (e.g., prg. [0031], lines 1-7, 22-28, [0033], lines 1-18)     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Jones’s communication device transmission switching into two-way communication modes with Munusamy’s communication device to provide communication system with capability of switching options to two-way, one-way, and other communication modes of operation (e.g., Jones, prg. [0010], lines1-20 , claim 27, lines 15-18, claim 28, lines 1-3).      Regarding claim 2, Munusamy in view of Jones teach all the limitations in claim 1, and further, Munusamy teaches wherein the low energy electronic device comprises a portable self-contained unit having a housing in support of the transceiver, the processing unit and a user interface, the user interface being operable to receive input from a user to initiate a user input signal, wherein the user input signal is operable to activate the processing unit (e.g., Fig. 2, prg. [0013], lines 1-3, [0019], lines 1-11).       Regarding claims 3 and 4, Munusamy in view of Jones teach all the limitations in claim 1, and further, Munusamy teaches wherein the user interface comprises one of a mechanical user interface, a biometric user interface, an electronic user interface, or an electromechanical user interface, and wherein the one-way communication mode utilizes a wireless low energy proximity sensing communication protocol to transmit information to one or more nearby portable electronic devices. (e.g., prg. [0023], lines 1-8, [0040], lines 1-17).        Regarding claims 5 and 6, Munusamy in view of Jones teach all the limitations in claim 1, and further, Munusamy teaches, wherein the generic wake-up signal comprises a 16 byte source identifier and a 32 byte generic wake up identifier, and wherein the user identifier signal includes a 16 byte source identifier and a 32 byte user identifier (e.g., prg.[0023], lines 1-8, [0024], lines 1-11).      Regarding claim 7, Munusamy in view of Jones teach all the limitations in claim 1, and further, Munusamy teaches wherein the two-way communication mode uses a wireless low energy proximity sensing communication protocol to send data to and receive data from one or more nearby portable electronic devices (e.g., prg. [0023], lines 1-8, [0040], lines 1-17).        Regarding claims 8 and 9, Munusamy in view of Jones teach all the limitations in claim 1, and further, Munusamy teaches wherein the first time period comprises a pre-determined duration of time between 1 and 5 seconds, and, wherein the second time period comprises a pre-determined duration of time between 1 and 5 seconds (e.g., prg. [0022], lines 1-12, [0032], lines 1-9, [0037], lines 5-8).      Regarding claim 10, Munusamy in view of Jones teach all the limitations in claim 1, and further, Munusamy teaches wherein the user identifier comprises a 32 byte value that is pre-established to represent a low energy electronic device associated with a particular user (e.g., prg. [0020], lines 1-8, [0023], lines 1-8, [0024], lines 1-11).      Regarding claim 11, Munusamy in view of Jones teach all the limitations in claim 1, and further, Munusamy teaches wherein the low energy electronic device is operable within a system, the system comprising: a plurality of low energy electronic devices, each low energy electronic device comprising a transceiver and a processing unit (e.g., prg. [0018]-[0019]), wherein each low energy electronic device in the plurality of low energy electronic devices is operable to transmit the same generic wake-up identifier in response to being activated (e.g., prg. [0017], acknowledgement or response).      Regarding claims 12 and 13, Munusamy in view of Jones teach all the limitations in claim 11, and further, Munusamy teaches wherein each low energy electronic device in the plurality of low energy electronic devices comprises the same source identifier, and wherein each one of the plurality of low energy electronic devices is matched to a respective specific portable electronic device (e.g., prg. [0009] and [0017]).       Regarding claim 14, Munusamy in view of Jones teach all the limitations in claim 1, and further, Munusamy teaches wherein the low energy electronic device comprises is integrated component operable within an existing electronics system (e.g., Fig. 2, prg.[0013], lines 1-3, [0019], lines 1-11).        Regarding claims 15 and 16, Munusamy in view of Jones teach all the limitations in claim 1, and further, Jones teaches wherein the processing unit is further operable to, in response to receiving a confirmation signal, switch the transceiver into sleep mode (e.g., prg.[0027]), and wherein the processing unit is further operable to remain in two-way communication mode for a third period of time and, after the third period of time has elapsed, returning to the one-way communication mode (e.g., prg.[0018]).      Regarding claim 17, Munusamy in view of Jones teach all the limitations in claim 1, and further, Munusamy teaches wherein the low energy electronic device further comprises: a user input mechanism operable to receive input from a user (e.g., prg.[0008]); and wherein the processing unit is further operable to: in response to a predetermined user input, cause the low energy electronic device to enter a repeat broadcast mode (e.g., prg.[0021]), and while in the repeat broadcast mode, continuously loop between the first, second, and third time period and broadcast the associated signal during each time period (e.g., prg.[0022]).
Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.   
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

December 3, 2022